Case 18-34658 Document 88-1 Filed in TXSB on 10/02/18 Page 1 of 7




                     EXHIBIT	A
Case 18-34658 Document 88-1 Filed in TXSB on 10/02/18 Page 2 of 7
Case 18-34658 Document 88-1 Filed in TXSB on 10/02/18 Page 3 of 7
Case 18-34658 Document 88-1 Filed in TXSB on 10/02/18 Page 4 of 7
Case 18-34658 Document 88-1 Filed in TXSB on 10/02/18 Page 5 of 7
Case 18-34658 Document 88-1 Filed in TXSB on 10/02/18 Page 6 of 7
Case 18-34658 Document 88-1 Filed in TXSB on 10/02/18 Page 7 of 7
